      Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 1 of 24 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WESTFIELD INSURANCE CO.,                           )
                                                   )
        Plaintiff,                                 )
                                                   )
        v.                                         )    No. 21-cv-04026
                                                   )
JVM AVANT APARTMENTS LLC,                          )
JVM MANAGEMENT, INC.,                              )
JVM GROUP, INC., JVM REALTY                        )
GROUP, and SEAN HANEY,                             )
                                                   )
        Defendants.                                )

                       COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff, Westfield Insurance Company, (“Westfield”), by its attorneys, Esp Kreuzer Cores

LLP, pursuant to 28 U.S.C. 2201 and 2202, for its Complaint for Declaratory Judgment against

Defendants, JVM Avant Apartments, LLC, JVM Management, Inc., JVM Group, Inc., JVM Realty

Group, and Sean Haney, states:

                                              I. JURISDICTION

        1.       The jurisdiction of the Court is premised upon 28 U.S.C. §1332 in that there is

complete diversity of citizenship between the parties and the amount in controversy exceeds the sum

of $75,000, exclusive of interest and costs.

                                                 II. VENUE

        2.       Venue is premised upon 28 U.S.C. §1391(c) in that each defendant is a resident of

this District as defined by 28 U.S.C. 1391(c) and a substantial part of the events or omissions giving

rise to this suit occurred in the District.

                                              III. THE PARTIES

        3.       Westfield is an Ohio corporation, with its principal place of business in Westfield
      Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 2 of 24 PageID #:2




Center, Ohio. At all times relevant herein, Westfield was authorized to issue policies of

insurance in the State of Illinois and issued a certain policy to its named insured, Classic

Landscape, Ltd., as detailed herein.

       4.      JVM Avant Apartments LLC is a Delaware limited liability company with a

principal office located in Oak Brook, DuPage County, Illinois.

       5.      From December 16, 2019 to the present, James V Madary II has been the manager

of JVM Avant Apartments LLC.

       6.      JVM Management, Inc. is an Illinois corporation, with a principal office located in

Oak Brook, DuPage County, Illinois.

       7.      From December 16, 2019 to the present, James V Madary II has been the

President of JVM Management, Inc.

       8.      JVM Group, Inc. is an Illinois corporation, with a principal office located in Oak

Brook, DuPage County, Illinois.

       9.      From December 16, 2019 to the present, James V Madary II has been the

President of JVM Group, Inc.

       10.     JVM Realty Group is an Illinois corporation, with a principal office located in

Oak Brook, DuPage County, Illinois.

       11.     From December 16, 2019 to the present, James V Madary II has been the

president of JVM Realty Group.

       12.     Sean Haney is the underlying plaintiff and is a resident of a residence within a

building located at 450 Warrenville Road, Lisle, DuPage County, Illinois.

               IV. THE DECEMBER 16, 2019 UNDERLYING COMPLAINT

       13.     On December 16, 2019, Haney filed a premises liability complaint against JVM




                                                2
      Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 3 of 24 PageID #:3




Avant Apartments, LLC, JVM Management, Inc., and JVM Realty Group, seeking to recover for

bodily injuries allegedly sustained on January 22, 2019, when he encountered an accumulation of ice

located on the property 450 Warrenville Road, Lisle, Illinois, slipped and fell. Westfield attaches as

(Ex. 1) a copy of a June 10, 2021 tender letter that Hickey Smith, LLP sent to Classic Landscape,

Ltd. Hickey Smith, LLP included a copy of the underlying complaint as an enclosure to the June 10,

2021 tender letter along with a copy of a Service Agreement that Classic Landscape, Ltd. entered

(Ex. 1 at Compl.).

       14.     The underlying complaint alleges that JVM Avant Apartments, LLC, JVM

Management, Inc., and JVM Realty Group, individually, and/or by and through their agents, servants

and/or employees, owed a duty of reasonable care to design, construct, repair, and maintain the

premises so as not create unnatural accumulations of ice. (Ex. 1 at Compl. at 1-2¶7).

       15.     The underlying complaint alleges that JVM Avant Apartments, LLC, JVM

Management, Inc., and JVM Realty Group, individually, and/or by and through their agents, servants

and/or employees, negligently: a) designed the parking lot and adjacent parkway; b) constructed the

parking lot and adjacent parkway; c) failed to properly inspect the parking lot and adjacent parkway;

d) failed to repair the parking lot and adjacent parkway; e) failed to warn; and f) failed to maintain

the parking lot and adjacent parkway. (Ex. 1 at Compl. at 2¶9).

       16.     On December 30, 2019, the Deputy Sheriff of Sangamon County served summons

and the underlying complaint upon JVM Avant Apartments, LLC, JVM Management, Inc., and

JVM Realty Group.

       17.     On February 19, 2020, the Honorable Christopher Lawler entered an order of default

against JVM Avant Apartments, LLC, JVM Management, Inc., and JVM Realty Group.

       18.     On or before March 5, 2020, JVM Avant Apartments, LLC, JVM Management, Inc.,




                                                  3
      Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 4 of 24 PageID #:4




and/or JVM Realty Group provided notice of the Haney lawsuit to Regent Insurance Company.

        19.      On or before March 5, 2020, Regent Insurance Company retained Hickey Smith LLP

to defend JVM Avant Apartments, LLC, JVM Management, Inc., and JVM Realty Group against the

Haney lawsuit.

        20.      On March 5, 2020, Hickey Smith LLP, filed its appearance as counsel for JVM

Avant Apartments, LLC, JVM Management, Inc., and JVM Realty Group, along with a motion to

vacate the default orders.

        21.      On March 10, 2020, the Honorable Christopher Lawler entered an order vacating the

February 19, 2020 default orders.

                 V. THE JUNE 10, 2021 LETTER THAT HICKEY SMITH, LLP
                          SENT TO CLASSIC LANDSCAPE, LTD.

        22.      On June 10, 2021, Hickey Smith, LLP, by attorney Brian D. Hahn, sent a letter to

Classic Landscape, Ltd., demanding that Classic Landscape, Ltd defend and indemnify JVM

Avant Apartments, LLC, JVM Group, Inc., and JVM Realty Group against the Haney lawsuit. (Ex.

1).

        23.      Hickey Smith, LLP included as an enclosure to the June 10, 2021 tender letter a copy

of a “JVM Service Agreement” that Classic Landscape, Ltd. entered on October 16, 2018. (Ex. 1 at

Serv. Agr. at 1).

        24.      Article I of the Service Agreement defines “Owner” as JVM Avant Apartment,

LLC. (Ex. 1 at Ser. Agr. at 1).

        25.      Article 4.06 of the Service Agreement reads in part: “. . . under no circumstances

shall Contractor, in the performance of its contractual obligations hereunder, be deemed or

considered to be acting as a servant, agent or employee of Manager.” (Ex. 1 at Serv. Agr. at 3).

        26.      Article 4.06 of the Service Agreement further reads in part: “Contractor hereby



                                                  4
      Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 5 of 24 PageID #:5




agrees to indemnify and save harmless Owner, Manager, and its affiliates, subsidiaries,

employees or parent entities of any and all liability thereof.” (Ex. 1 at Serv. Agr. at 3).

        27.     Article 10.02 of the Service Agreement reads:

                To the fullest extent permitted by law, Contractor agrees to protect,
                defend, hold harmless and indemnify Owner and Manger and their
                respective affiliates, partners, employees, directors, officers,
                shareholders, employees, agents and servants and the successors
                and assigns of each (all of the foregoing parties hereinafter
                collectively referred to as ‘Indemnities’) from and against (a) all
                claims, actions, liabilities, damages, losses, costs and expenses,
                including reasonable attorney’s fees, arising out of or resulting
                from the performance of Services at the Community by Contractor
                or Contractor’s subcontractors, agents or employees and (b) all
                claims, actions, liabilities, damages, losses, costs and expenses
                arising out of or resulting from Contractor’s failure to purchase all
                insurance coverage required in this Agreement.

(Ex. 1 at Serv. Agr. at 5).

        28.     Article 10.03 reads in part: “Contractor at its sole cost and expense, shall carry

and maintain the insurance coverage indicated on Exhibit ‘B’ attached hereto and made a part

hereof with insurance companies acceptable to Manager and authorized to do business within the

State in which the Community is located . . .” (Ex. 1 at Serv. Agr. at 5).

        29.     Exhibit B, titled “Insurance Requirements,” reads in part:

                (a) Commercial general liability insurance, on an occurrence basis,
                adequate to protect the interest of the parties to the Agreement,
                shall (i) name Owner, Manager, and, if requested by Manager,
                Lender, as additional insureds . . . and (iii) be the primary liability
                insurance, and not excess over any liability policy carried by
                Owner and/or Manger, for all claims or liabilities arising from, or
                incidental to this Agreement. . . The limits of each policy shall not
                be less than $500,000 per occurrence for bodily injury, personal
                injury and property damage. . .

                Insurance . . .
                    • Additional Insureds: JVM Management Services, LLC, the
                       Owner, and, if required, the Lender . . .




                                                  5
      Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 6 of 24 PageID #:6




(Ex. 1 at Serv. Agr. at sub.ex. B).

         VI. NOTICE OF THE ACCIDENT AND THE UNDERLYING LAWSUIT

        30.     On June 11, 2021, Westfield first received notice of Haney’s accident.

        31.     On June 11, 2021, Westfield first received notice of Haney’s lawsuit.

        32.     On June 11, 2021, Westfield first received notice of the Service Agreement that

Classic Landscape, Ltd. entered.

        33.     On June 11, 2021, Westfield first received notice that JVM Avant Apartments,

LLC, JVM Management, Inc., JVM Group, Inc., and JVM Realty Group, claimed to be additional

insureds on the liability policy that Westfield issued to Classic Landscape, Ltd.

               VII. THE WESTFIELD COMMERCIAL PACKAGE POLICY

        34.     Westfield issued a commercial package policy to Classic Landscape, Ltd., policy

number CMM 4739844, effective May 9, 2018 to May 9, 2019. Westfield attaches as (Ex. 2) a

copy of the commercial package policy that it issued to Classic Landscape, Ltd.

        35.     The common policy declarations of the Westfield policy read in part:

                                COMMERCIAL PACKAGE POLICY
                                        RENEWAL
                                COMMON POLICY DECLARATIONS

                                               *       *       *

                Business: LANDSCAPE CONTRACTOR

(Ex. 2 at WEST 14).

        36.     The top of the first page of the Commercial General Liability Coverage

Form states as follows:

                Throughout this policy the words “you” and “your” refer to the Named
                Insured shown in the Declarations, and any other person or organization
                qualifying as a Named Insured under this policy. The words “we,” “us”
                and “our” refer to the company providing this insurance.



                                                   6
      Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 7 of 24 PageID #:7




               The word “insured” means any person or organization qualifying as such
               under Section II – Who Is An Insured. * * *

(Ex. 2 at WEST 148).

       37.     The Insuring Agreement of “Coverage A – Bodily Injury and Property

Damage Liability” of the Commercial General Liability Form provides as follows:

               SECTION I – COVERAGES

               COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
               LIABILITY

                   1. Insuring Agreement

                       a. We will pay those sums that the insured becomes legally
                          obligated to pay as damages because of “bodily injury” or
                          “property damage” to which this insurance applies. We will
                          have the right and duty to defend the insured against any “suit”
                          seeking those damages. However, we will have no duty to
                          defend the insured against any “suit” seeking damages for
                          “bodily injury” of “property damage” to which this insurance
                          does not apply. ***

(Ex. 2 at WEST 148).

       38.     Condition 2 of Section IV of the Commercial General Liability Form of

Westfield’s policy reads in part:

               Duties In The Event Of Occurrence, Offense, Claim Or Suit

                       a. You must see to it that we are notified as soon as practicable of
                          an “occurrence” or an offense which may result in a claim. To
                          the extent possible, notice should include:

                           (1) How, when and where the “occurrence” or offense took
                               place;

                           (2) The names and addresses of any injured persons or
                               witnesses; and

                           (3) The nature and location of any injury or damage arising out
                               of the “occurrence” or offense.



                                                7
      Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 8 of 24 PageID #:8




                       b. If a claim is made or “suit” is brought against any insured, you
                          must:

                            (1) Immediately record the specifics of the claim or “suit” and
                                the date received; and

                            (2) Notify us as soon as practicable.

                                You must see to it that we receive written notice of the
                                claim or “suit” as soon as practicable.

                       c. You and any other insured must:

                            (1) Immediately send us copies of any demands, notices,
                                summonses or legal papers received in connection with the
                                claim or “suit;”

                            (2) Authorize us to obtain records and other information;

                            (3) Cooperate with us in the investigation or settlement of the
                                claim or defense against the “suit”; and

                            (4) Assist us, upon our request, in the enforcement of any right
                                against any person or organization which may be liable to
                                the insured because of injury or damage to which this
                                insurance may also apply.

                       d.    No insured will, except at the insured’s own cost, voluntarily
                            make a payment, assume any obligation, or incur any expense,
                            other than for first aid, without our consent.

(Ex. 2 at WEST 158).

       39.     Section V of the Commercial General Liability Coverage Form, titled

“Definitions,” reads in part:

               13.    “Occurrence” means an accident, including continuous or
               repeated exposure to substantially the same general harmful
               conditions.

                                         *       *      *
               18.     “Suit” means a civil proceeding in which damages because
               of “bodily injury”, “property damage” or “personal and advertising
               injury” to which this insurance applies are alleged. * * *




                                                  8
     Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 9 of 24 PageID #:9




(Ex. 2 at WEST 162-63).

       40.       There is no language in the Westfield commercial package policy identifying

JVM Avant Apartments, LLC, JVM Management, Inc., JVM Group, Inc., or JVM Realty Group by

name. (Ex. 2).

       41.       Form CG 20 10 10 01 of Westfield’s policy reads in part:

                         ADDITIONAL INSURED – OWNERS,
                         LESSEES         OR     CONTRACTORS         –
                         SCHEDULED PERSON OR ORGANIZATION
                         This endorsement modifies insurance provided
                         under the following:
                         COMMERCIAL           GENERAL     LIABILITY
                         COVERAGE PART

                                           SCHEDULE

                   Name of Person or Organization:

                   AUTOMATIC STATUS-REQUIRED BY
                   CONTRACT OR AGREEMENT
                   SEE CG2010
                   WEST CHICAGO IL 601850000

             (If no entry appears above, information required to complete this
             endorsement will be shown in the Declarations as applicable to this
             endorsement.)

                          A. Section II - Who Is An Insured is amended to
                             include as an insured the person or organization
                             shown in the Schedule, but only with respect to
                             liability arising out of your ongoing operations
                             performed for that insured.
                          B. With respect to the insurance afforded to these
                             additional insureds, the following exclusion is added:
                             2. Exclusions
                                    This exclusion does not apply to “bodily
                                    injury” or “property damage” occurring
                                    after:
                                    (1) All work, including materials, parts
                                        or equipment furnished in connection
                                        with such work, on the project (other
                                        than service, maintenance or repairs)
                                        to be performed by or on behalf of


                                                 9
    Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 10 of 24 PageID #:10




                                    the additional insured(s) at the site of
                                    the covered operations has been
                                    completed; or
                                (2) That portion of “your work” out of
                                    which the injury or damage arises
                                    has been put to its intended use by
                                    any person or organization other than
                                    another contractor or subcontractor
                                    engaged in performing operations for
                                    a principal as part of the same
                                    project.

(Ex. 2 at WEST 172).

      42.     The Westfield policy includes endorsement CG 20 10 04 13 which reads in part:

                  ADDITIONAL INSURED – OWNERS, LESSEES OR
              CONTRACTORS – SCHEDULED PERSON OR ORGANIZATION

                       This endorsement modifies insurance provided
                       under the following:

      COMMERCIAL GENERAL LIABLITY COVERAGE PART

                                           SCHEDULE

      Name Of Additional Insured Person(s)           Location(s) And Descriptions Of
      Or Organization(s)                             Covered Operations

      All persons or organizations when you        All Locations
      have agreed in writing in a contract or
      agreement that such persons or
      organizations be added as an additional
      insured.
      Information required to complete this Schedule, if not shown above, will be
      shown in Declarations

            A. Section II - Who Is An Insured is amended to include as an additional
               insured the person(s) or organization(s) shown in the Schedule, but only
               with respect to liability for “bodily injury”, “property damage” or
               “personal and advertising injury” caused, in whole or in part, by:

               1. Your acts or omissions; or
               2. The acts or omissions of those acting on your behalf;
                  in the performance of your ongoing operations for the additional
                  insured(s) at the location(s) designated above.


                                              10
    Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 11 of 24 PageID #:11




                   However:
                   1. The insurance afforded to such additional insured only applies to
                      the extent permitted by law; and
                   2. If coverage provided to the additional insured is required by a
                      contract or agreement, the insurance afforded to such additional
                      insured will not be broader than that which you are required by the
                      contract or agreement to provide for such additional insured.

            B. With respect to the insurance afforded to these additional insureds, the following
               additional exclusions apply:

               This insurance does not apply to “bodily injury” or “property damage” occurring
               after:

                    1. All work, including materials, parts or equipment furnished in
                        connection with such work, on the project (other than service,
                        maintenance or repairs) to be performed by or on behalf of the
                        additional insured(s) at the location of the covered operations has
                        been completed; or
                    2. That portion of “your work” out of which the injury or damage
                        arises has been put to its intended use by any person or
                        organization other than another contractor or subcontractor
                        engaged in performing operations for a principal as part of the
                        same project.

            C. With respect to the insurance afforded to these additional insureds, the
               following is added to Section III – Limits of Insurance:

               If coverage provided to the additional insured is required by a contract or
               agreement, the most we will pay on behalf of the additional insured is the
               amount of insurance:
                    1. Required by the contract or agreement; or
                    2. Available under the applicable Limits of Insurance show in the
                        Declarations;
                        Whichever is less.

               This endorsement shall not increase the applicable Limits of Insurance
               shown in the Declarations.

(Ex. 2 at WEST 208).

      43.      The Westfield policy includes form CG 20 37 10 01, which reads in part:

                   ADDITIONAL INSURED – OWNERS, LESSEES OR
                    CONTRACTORS – COMPLETED OPERATIONS




                                                11
    Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 12 of 24 PageID #:12




             This endorsement modifies insurance provided under the
             following:

             COMMERCIAL GENERAL LIABLITY COVERAGE
             PART

                                    SCHEDULE

      Name of Person or Organization:
      SEE BELOW


      Location And Description of Completed Operations:
      ANY PERSONS OR ORGANIZATIONS FOR WHOM YOU ARE
      PERFORMING OPERATIONS WHEN YOU OR SUCH PERSONS OR
      ORGANIZATIONS HAVE AGREED IN WRITING IN A CONTRACT OR
      AGREEMENT THAT SUCH PERSONS OR ORGANIZATIONS BE ADDED
      AS ADDITIONAL INSUREDS ON YOUR POLICY.

      Additional Premium:
      INCL
            (If no entry appears above, information required to complete this
            endorsement will be shown in the Declarations as applicable to this
            endorsement.)

             Section II - Who Is An Insured is amended to include as an insured the
             person or organization shown in the Schedule, but only with respect to
             liability arising out of ‘your work’ at the location designated and described
             in the schedule of this endorsement performed for that insured and
             included in the ‘products-completed operations hazard.’

(Ex. 2 at WEST 188).

      44.    The Westfield policy includes endorsement CG 20 37 04 13 which reads in part:

                       ADDITIONAL INSURED – OWNERS, LESSEES OR
                        CONTRACTORS – COMPLETED OPERATIONS

                       This endorsement modifies insurance provided
                       under the following:

      COMMERCIAL GENERAL LIABLITY COVERAGE PART
      PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                           SCHEDULE




                                              12
    Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 13 of 24 PageID #:13




          Name Of Additional Insured Person(s)         Location(s) And Description Of
                  Or Organization(s)                   Covered Operations

       All persons or organizations when you        All Locations
       have agreed in writing in a contract or
       agreement that such persons or
       organizations be added as an additional
       insured.
       Information required to complete this Schedule, if not shown above, will be
       shown in Declarations

             A. Section II - Who Is An Insured is amended to include as an additional
                 insured the person(s) or organization(s) shown in the Schedule, but only
                 with respect to liability for “bodily injury” or “property damage” caused,
                 in whole or in part, by “your work” at the location designated and
                 described in the schedule of this endorsement performed for that
                 additional insured and included in the “products completed operations
                 hazard.”
                    However:
                    1. The insurance afforded to such additional insured only applies to
                        the extent permitted by law; and
                    2. If coverage provided to the additional insured is required by a
                        contract or agreement, the insurance afforded to such additional
                        insured will not be broader than that which you are required by the
                        contract or agreement to provide for such additional insured.
             B. With respect to the insurance afforded to these additional insureds, the
                 following is added to Section III – Limits of Insurance:
                              If coverage provided to the additional insured is required by a
                              contract or agreement, the most we will pay on behalf of the
                              additional insured is the amount of insurance:
                              1. Required by the contract or agreement; or
                              2. Available under the applicable Limits of Insurance show
                                  in the Declarations;
                              Whichever is less.

                             This endorsement shall not increase the applicable Limits of
                             Insurance shown in the Declarations.

(Ex. 2 at WEST 209).

       45.     Endorsement CG 7137 11 12 of the commercial general liability coverage form of

the commercial package policy that Westfield issued to Classic Landscape, Ltd. reads in part:

               Coverage afforded under this expanded coverage endorsement
               does not apply to any person or organization covered as an



                                                13
    Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 14 of 24 PageID #:14




              additional insured on any other endorsement now or hereafter
              attached to this Coverage Form.

(Ex. 2 at WEST 201).

       46.    Endorsement CG 20 01 04 13 of the commercial general liability coverage form

of the commercial package policy that Westfield issued to Classic Landscape, Ltd. reads in part:

                           PRIMARY AND NONCONTRIBUTORY –
                             OTHER INSURANCE CONDITION

        This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

        The following is added to the Other Insurance Condition and supersedes any
        provision to the contrary:

        Primary And Noncontributory Insurance

        This insurance is primary to and will not seek contribution from any other
        insurance available to an additional insured under your policy provided that:

        (1) The additional insured is a Named Insured under such other insurance; and

        (2) You have agreed in writing in a contract or agreement that this insurance would
        be primary and would not seek contribution from any other insurance available to
        the additional insured.

(Ex. 2 at WEST 138).

                                  VIII. BASIS FOR RELIEF

    COUNT I: NO COVERAGE OBLIGATION TO JVM AVANT APARTMENTS, LLC
           UNDER THE WESTFIELD COMMERCIAL PACKAGE POLICY

       1-46. Westfield adopts paragraphs 1 through 46 of the general allegations as paragraphs

1 through 46 of Count I.

       47.    Westfield Insurance Company owes no duty to defend and/or indemnify JVM

Avant Apartments LLC under the commercial package policy that Westfield issued to Classic

Landscape, Ltd. for one or more of the following reasons:


                                               14
Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 15 of 24 PageID #:15




     a. JVM Avant Apartments, LLC’s delay in excess of fifteen months (15) months in

        providing notice to Westfield of the accident was unreasonable as a matter of law

        and constitutes a failure to meet a condition precedent to coverage against the

        Haney lawsuit under the Westfield policy;

     b. JVM Avant Apartments, LLC’s delay in excess of fifteen months (15) months in

        providing notice to Westfield of the lawsuit was unreasonable as a matter of law

        and constitutes a failure to meet a condition precedent to coverage against the

        Haney lawsuit under the Westfield policy;

     c. Articles 4.06 and 10.02 of the Service Agreement do not create additional insured

        status for JVM Avant Apartments, LLC;

     d. The Illinois Joint Tortfeasor Contribution Act, 740 ILCS 100, et seq., applies to

        render Articles 4.06 and 10.02 of the Service Agreement void and wholly

        unenforceable, where the provisions promise contractual contribution that it not in

        the method that the Act provides for;

     e. Even if the Contribution Act did not apply to bar Articles 4.06 and 10.02, an

        insured contract situation does not exist, where JVM Avant Apartments, LLC’s

        tort liability remains with JVM Avant Apartments, LLC;

     f. Pleading in the alternative, the Snow Removal Service Liability Limitation Act,

        815 ILCS 675/10, applies to render Articles 4.06 and 10.02 of the Service

        Agreement void and wholly unenforceable;

     g. Pleading in the alternative, JVM Avant Apartments, LLC has not met all of the

        conditions for additional insured status, where JVM Avant Apartments, LLC’S

        liability is not contingent upon Classic Landscape, Ltd. being found liable;




                                         15
    Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 16 of 24 PageID #:16




             h. Pleading in the alternative, JVM Avant Apartments, LLC has not met all of the

                conditions for additional insured status, where no factual basis exists to establish

                that any act or omission of Classic Landscape, Ltd. caused Haney’s injuries;

             i. Pleading in the alternative, JVM Avant Apartments, LLC has not met all of the

                conditions for additional insured status, where no factual basis exists to establish

                that Classic Landscape, Ltd. played any part in causing Haney’s accident on the

                premises over which JVM Avant Apartments, LLC owned and managed;

             j. Pleading in the alternative, JVM Avant Apartments, LLC has not met all of the

                conditions for additional insured status, where no factual basis exists to establish

                that a principal/agent relationship between JVM Avant Apartments, LLC and

                Classic Landscape, Ltd.;

             k. Pleading in the alternative, no factual basis exists to establish that JVM Avant

                Apartments, LLC has met the conditions for full primary coverage under

                endorsement CG 20 01 04 13, where JVM Avant Apartments, LLC is an insured

                or additional insured on other liability policies rather than a named insured; and

             l. There may be other bases for denying coverage and Westfield reserves the right to

                plead them in the future.

       48.      An actual and justiciable controversy exists between the parties hereto and,

pursuant to 28 U.S.C. §§ 2201 and 2202, this court is granted the power to determine and

adjudicate the rights and obligations of the parties hereto.

       Wherefore, Plaintiff, Westfield Insurance Company, prays that this Honorable Court

enter a judgment declaring: 1) that Westfield Insurance Company owes no coverage obligation to

JVM Avant Apartments, LLC against the Haney lawsuit, case no. 2019 L 013795; 2) awarding




                                                 16
    Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 17 of 24 PageID #:17




Westfield Insurance Company its costs incurred; and 3) providing such further relief as the Court

deems just.

        COUNT II: NO COVERAGE OBLIGATION TO JVM MANAGEMENT, INC.
            UNDER THE WESTFIELD COMMERCIAL PACKAGE POLICY

       1-46. Westfield adopts paragraphs 1 through 46 of the general allegations as paragraphs

1 through 46 of Count II.

       47.       Westfield Insurance Company owes no duty to defend and/or indemnify JVM

Management, Inc. under the commercial package policy that Westfield issued to Classic

Landscape, Ltd. for one or more of the following reasons:

              a. JVM Management, Inc.’s delay in excess of fifteen months (15) months in

                 providing notice to Westfield of the accident was unreasonable as a matter of law

                 and constitutes a failure to meet a condition precedent to coverage against the

                 Haney lawsuit under the Westfield policy;

              b. JVM Management, Inc.’s delay in excess of fifteen months (15) months in

                 providing notice to Westfield of the lawsuit was unreasonable as a matter of law

                 and constitutes a failure to meet a condition precedent to coverage against the

                 Haney lawsuit under the Westfield policy;

              c. Articles 4.06 and 10.02 of the Service Agreement do not create additional insured

                 status for JVM Management, Inc.;

              d. The Illinois Joint Tortfeasor Contribution Act, 740 ILCS 100, et seq., applies to

                 render Articles 4.06 and 10.02 of the Service Agreement void and wholly

                 unenforceable, where the provisions promise contractual contribution that it not in

                 the method that the Act provides for;

              e. Even if the Contribution Act did not apply to bar Articles 4.06 and 10.02, an



                                                 17
Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 18 of 24 PageID #:18




        insured contract situation does not exist, where JVM Management, Inc.’s tort

        liability remains with JVM Management, Inc.;

     f. Pleading in the alternative, the Snow Removal Service Liability Limitation Act,

        815 ILCS 675/10, applies to render Articles 4.06 and 10.02 of the Service

        Agreement void and wholly unenforceable;

     g. Pleading in the alternative, JVM Management, Inc. has not met all of the

        conditions for additional insured status, because nowhere in the Service

        Agreement is a requirement that Classic Landscape, Ltd. name JVM

        Management, Inc. as an additional insured on the Westfield policy;

     h. Pleading in the alternative, JVM Management, Inc. has not met all of the

        conditions for additional insured status, where JVM Management, Inc.’s liability

        is not contingent upon Classic Landscape, Ltd. being found liable;

     i. Pleading in the alternative, JVM Management, Inc. has not met all of the

        conditions for additional insured status, where no factual basis exists to establish

        that any act or omission of Classic Landscape, Ltd. caused Haney’s injuries;

     j. Pleading in the alternative, JVM Management, Inc. has not met all of the

        conditions for additional insured status, where no factual basis exists to establish

        that Classic Landscape, Ltd. played any part in causing Haney’s accident on the

        premises over which JVM Avant Apartments, LLC managed;

     k. Pleading in the alternative, JVM Management, Inc. has not met all of the

        conditions for additional insured status, where no factual basis exists to establish

        that a principal/agent relationship between JVM Management, Inc. and Classic

        Landscape, Ltd.;




                                         18
    Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 19 of 24 PageID #:19




              l. Pleading in the alternative, no factual basis exists to establish that JVM

                 Management, Inc. has met the conditions for full primary coverage under

                 endorsement CG 20 01 04 13, where JVM Management, Inc. is an insured or

                 additional insured on other liability policies rather than a named insured; and

              m. There may be other bases for denying coverage and Westfield reserves the right to

                 plead them in the future.

       48.       An actual and justiciable controversy exists between the parties hereto and,

pursuant to 28 U.S.C. §§ 2201 and 2202, this court is granted the power to determine and

adjudicate the rights and obligations of the parties hereto.

       Wherefore, Plaintiff, Westfield Insurance Company, prays that this Honorable Court

enter a judgment declaring: 1) that Westfield Insurance Company owes no coverage obligation to

JVM Management, Inc. against the Haney lawsuit, case no. 2019 L 013795; 2) awarding

Westfield Insurance Company its costs incurred; and 3) providing such further relief as the Court

deems just.

               COUNT III: NO COVERAGE OBLIGATION TO JVM GROUP, INC.
                UNDER THE WESTFIELD COMMERCIAL PACKAGE POLICY

       1-46. Westfield adopts paragraphs 1 through 46 of the general allegations as paragraphs

1 through 46 of Count III.

       47.       Westfield Insurance Company owes no duty to defend and/or indemnify JVM

Group, Inc. under the commercial package policy that Westfield issued to Classic Landscape,

Ltd. for one or more of the following reasons:

              a. JVM Group, Inc.’s delay in excess of fifteen months (15) months in providing

                 notice to Westfield of the accident was unreasonable as a matter of law and

                 constitutes a failure to meet a condition precedent to coverage against the Haney



                                                  19
Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 20 of 24 PageID #:20




        lawsuit under the Westfield policy;

     b. JVM Group, Inc.’s delay in excess of fifteen months (15) months in providing

        notice to Westfield of the lawsuit was unreasonable as a matter of law and

        constitutes a failure to meet a condition precedent to coverage against the Haney

        lawsuit under the Westfield policy;

     c. Articles 4.06 and 10.02 of the Service Agreement do not create additional insured

        status for JVM Group, Inc.;

     d. The Illinois Joint Tortfeasor Contribution Act, 740 ILCS 100, et seq., applies to

        render Articles 4.06 and 10.02 of the Service Agreement void and wholly

        unenforceable, where the provisions promise contractual contribution that it not in

        the method that the Act provides for;

     e. Even if the Contribution Act did not apply to bar Articles 4.06 and 10.02, an

        insured contract situation does not exist, where JVM Group, Inc.’s tort liability

        remains with JVM Group, Inc.;

     f. Pleading in the alternative, the Snow Removal Service Liability Limitation Act,

        815 ILCS 675/10, applies to render Articles 4.06 and 10.02 of the Service

        Agreement void and wholly unenforceable;

     g. Pleading in the alternative, JVM Group, Inc. has not met all of the conditions for

        additional insured status, because nowhere in the Service Agreement is a

        requirement that Classic Landscape, Ltd. name JVM Group, Inc. as an additional

        insured on the Westfield policy;

     h. Pleading in the alternative, JVM Group, Inc. has not met all of the conditions for

        additional insured status, where JVM Group, Inc.’s liability is not contingent upon




                                           20
    Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 21 of 24 PageID #:21




                Classic Landscape, Ltd. being found liable;

             i. Pleading in the alternative, JVM Group, Inc. has not met all of the conditions for

                additional insured status, where no factual basis exists to establish that any act or

                omission of Classic Landscape, Ltd. caused Haney’s injuries;

             j. Pleading in the alternative, JVM Group, Inc. has not met all of the conditions for

                additional insured status, where no factual basis exists to establish that Classic

                Landscape, Ltd. played any part in causing Haney’s accident on the premises over

                which JVM Group, Inc. managed;

             k. Pleading in the alternative, JVM Group, Inc. has not met all of the conditions for

                additional insured status, where no factual basis exists to establish that a

                principal/agent relationship between JVM Group, Inc. and Classic Landscape,

                Ltd.;

             l. Pleading in the alternative, no factual basis exists to establish that JVM Group,

                Inc. has met the conditions for full primary coverage under endorsement CG 20

                01 04 13, where JVM Group, Inc. is an insured or additional insured on other

                liability policies rather than a named insured; and

             m. There may be other bases for denying coverage and Westfield reserves the right to

                plead them in the future.

       48.      An actual and justiciable controversy exists between the parties hereto and,

pursuant to 28 U.S.C. §§ 2201 and 2202, this court is granted the power to determine and

adjudicate the rights and obligations of the parties hereto.

       Wherefore, Plaintiff, Westfield Insurance Company, prays that this Honorable Court

enter a judgment declaring: 1) that Westfield Insurance Company owes no coverage obligation to




                                                 21
        Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 22 of 24 PageID #:22




JVM Group, Inc. against the Haney lawsuit, case no. 2019 L 013795; 2) awarding Westfield

Insurance Company its costs incurred; and 3) providing such further relief as the Court deems

just.



             COUNT IV: NO COVERAGE OBLIGATION TO JVM REALTY GROUP
               UNDER THE WESTFIELD COMMERCIAL PACKAGE POLICY

          1-46. Westfield adopts paragraphs 1 through 46 of the general allegations as paragraphs

1 through 46 of Count IV.

          47.      Westfield Insurance Company owes no duty to defend and/or indemnify JVM

Realty Group under the commercial package policy that Westfield issued to Classic Landscape,

Ltd. for one or more of the following reasons:

                a. JVM Realty Group’s delay in excess of fifteen months (15) months in providing

                   notice to Westfield of the accident was unreasonable as a matter of law and

                   constitutes a failure to meet a condition precedent to coverage against the Haney

                   lawsuit under the Westfield policy;

                b. JVM Realty Group’s delay in excess of fifteen months (15) months in providing

                   notice to Westfield of the lawsuit was unreasonable as a matter of law and

                   constitutes a failure to meet a condition precedent to coverage against the Haney

                   lawsuit under the Westfield policy;

                c. Articles 4.06 and 10.02 of the Service Agreement do not create additional insured

                   status for JVM Realty Group;

                d. The Illinois Joint Tortfeasor Contribution Act, 740 ILCS 100, et seq., applies to

                   render Articles 4.06 and 10.02 of the Service Agreement void and wholly

                   unenforceable, where the provisions promise contractual contribution that it not in



                                                   22
Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 23 of 24 PageID #:23




        the method that the Act provides for;

     e. Even if the Contribution Act did not apply to bar Articles 4.06 and 10.02, an

        insured contract situation does not exist, where JVM Group, Inc.’s tort liability

        remains with JVM Realty Group;

     f. Pleading in the alternative, the Snow Removal Service Liability Limitation Act,

        815 ILCS 675/10, applies to render Articles 4.06 and 10.02 of the Service

        Agreement void and wholly unenforceable;

     g. Pleading in the alternative, JVM Realty Group has not met all of the conditions

        for additional insured status, because nowhere in the Service Agreement is a

        requirement that Classic Landscape, Ltd. name JVM Realty Group as an

        additional insured on the Westfield policy;

     h. Pleading in the alternative, JVM Realty Group has not met all of the conditions

        for additional insured status, where JVM Realty Group’s liability is not contingent

        upon Classic Landscape, Ltd. being found liable;

     i. Pleading in the alternative, JVM Realty Group has not met all of the conditions

        for additional insured status, where no factual basis exists to establish that any act

        or omission of Classic Landscape, Ltd. caused Haney’s injuries;

     j. Pleading in the alternative, JVM Realty Group has not met all of the conditions

        for additional insured status, where no factual basis exists to establish that Classic

        Landscape, Ltd. played any part in causing Haney’s accident on the premises over

        which JVM Group, Inc. managed;

     k. Pleading in the alternative, JVM Realty Group has not met all of the conditions

        for additional insured status, where no factual basis exists to establish that a




                                         23
        Case: 1:21-cv-04026 Document #: 1 Filed: 07/29/21 Page 24 of 24 PageID #:24




                   principal/agent relationship between JVM Realty Group and Classic Landscape,

                   Ltd.;

                l. Pleading in the alternative, no factual basis exists to establish that JVM Realty

                   Group has met the conditions for full primary coverage under endorsement CG 20

                   01 04 13, where JVM Realty Group is an insured or additional insured on other

                   liability policies rather than a named insured; and

                m. There may be other bases for denying coverage and Westfield reserves the right to

                   plead them in the future.

          48.      An actual and justiciable controversy exists between the parties hereto and,

pursuant to 28 U.S.C. §§ 2201 and 2202, this court is granted the power to determine and

adjudicate the rights and obligations of the parties hereto.

          Wherefore, Plaintiff, Westfield Insurance Company, prays that this Honorable Court

enter a judgment declaring: 1) that Westfield Insurance Company owes no coverage obligation to

JVM Realty Group against the Haney lawsuit, case no. 2019 L 013795; 2) awarding Westfield

Insurance Company its costs incurred; and 3) providing such further relief as the Court deems

just.

ESP KREUZER CORES LLP                                            RESPECTFULLY SUBMITTED,
400 S. County Farm Road
Suite 200                                                        ___________________________
Wheaton, Illinois 60187                                          Jeffrey S. Barger
(630) 871-1002; ARDC #6274517; our file 1.9673K
jbarger@ekclawfirm.com; cbork@ekclawfirm.com




                                                    24
